                         Case 1:21-cv-02007-JGK Document 5 Filed 03/10/21 Page 1 of 1
AO 121 (Rev. 06/16)
TO:

                  Register of Copyrights                                                               REPORT ON THE
                   U.S. Copyright Office                                                       FILING OR DETERMINATION OF AN
                101 Independence Ave. S.E.                                                            ACTION OR APPEAL
                Washington, D.C. 20559-6000                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G
        ✔ ACTION               G APPEAL                                  United States District Court for the Southern District of New York
DOCKET NO.                          DATE FILED
    1:21-cv-02007-JGK                          3/8/2021
PLAINTIFF                                                                             DEFENDANT
Business Casual Holdings, LLC                                                         TV-Novosti




       COPYRIGHT
                                                                TITLE OF WORK                                               AUTHOR OR WORK
    REGISTRATION NO.

1 PA0002280264                      JP. Morgan Documentary: How One Man Financed America
                                                                                    Business Casual Holdings, LLC

2 PA0002280262                      How Rockefeller Built His Trillion Dollar Oil Empire                        Business Casual Holdings, LLC

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill            G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                               AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                      DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                             DATE

         Ruby J. Krajick                                                      /S/ S. James                                           3/10/2021
                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),      3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                   mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy
